
	
		II
		112th CONGRESS
		1st Session
		S. 1717
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2011
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prevent the escapement of genetically altered salmon
		  in the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prevention of Escapement of
			 Genetically Altered Salmon in the United States
			 Act.
		2.Prohibition on
			 sale of genetically altered salmonIt shall be unlawful for a person to—
			(1)ship, transport,
			 offer for sale, sell, or purchase genetically altered salmon or other marine
			 fish, or a product containing genetically altered salmon or other marine fish,
			 in interstate or foreign commerce; or
			(2)have custody, control, or possession of,
			 with the intent to ship, transport, offer for sale, sell, or purchase
			 genetically altered salmon or other marine fish, or a product containing
			 genetically altered salmon or other marine fish, in interstate or foreign
			 commerce.
			3.Enforcement and
			 penalties
			(a)EnforcementThe Secretary of Commerce may enforce
			 section 2 in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties provided under sections 308, 309, 310, and 311
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1858, 1859, 1860, 1861).
			(b)PenaltiesA person who violates section 2 shall be
			 subject to the penalties, and entitled to the privileges and immunities, under
			 sections 308, 309, 310, and 311 of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1858, 1859, 1860, 1861).
			4.DefinitionsIn this Act—
			(1)the term allotransgenic means
			 a genetically modified organism produced with genes from another
			 species;
			(2)the term
			 autotransgenic means a genetically modified organism produced by
			 rearranging a species' own genome; and
			(3)the term genetically altered salmon
			 or other marine fish means transgenic, autotransgenic, or allotransgenic
			 salmon or other marine fish.
			
